Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20 are allowed (4-5, 11-12, 18-19 are cancelled).

	Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claim 1.  Specifically, the prior art of record does not teach the combined features of the claim limitations that include receiving and sending message between nodes indicating a new file system being created, performing an update on a top level file system namespace to include a reference to the new file system, generating a file system entry associated with the new file system, adding to a top level file system namespace, the file system entry or the similar limitations in combination with the other limitations recited in the context of independent claim 1.
The closest prior art, Liu et al (US 2014/0188953 A1) discloses similar features of updating a files system namespace in a new file system (paragraphs [0006-0007]) and broadcasting message between different servers (par. 0052, figure 5). However, Liu et al do not explicitly teach:
“generating a file system entry associated with the new file system, wherein generating the file system entry associated with the new file system comprises: obtaining, from the first message, a file system name; obtaining a file system identifier; obtaining a file system address; and generating a file system entry comprising the file system name, the file system identifier, and the file system address, and adding, to the top level file system namespace, the file system entry”.

Any proper motivation for combining prior art elements has not been found because none of the references explicitly teach the following limitation:
“generating a file system entry associated with the new file system, wherein generating the file system entry associated with the new file system comprises: obtaining, from the first message, a file system name; obtaining a file system identifier; obtaining a file system address; and generating a file system entry comprising the file system name, the file system identifier, and the file system address, and adding, to the top level file system namespace, the file system entry”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165